Appeal from a judg*759ment of the County Court of Washington County (Berke, J.), rendered April 19, 1996, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant, an inmate at a State correctional facility, was indicted for the crime of promoting prison contraband in the first degree. He subsequently entered a counseled Alford plea of guilty to the crime of attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to a prison term of 1½ to 3 years to run consecutively with the sentence he was then serving. Defendant’s challenge to the sufficiency of his plea is not preserved for our review inasmuch as he did not move to withdraw his plea or to vacate the judgment of conviction (see, People v Hayes, 241 AD2d 627). In any event, were we to consider the merits of defendant’s appeal, we would find that County Court made sufficient inquiry of defendant to establish that he entered a knowing, voluntary and intelligent Alford plea and understood the consequences thereof (see, People v White, 214 AD2d 811, 812, lv denied 86 NY2d 742). Contrary to defendant’s contention on appeal, there was no error in County Court’s failure to inform defendant that he was waiving a possible defense of justification inasmuch as justification is not a defense to the crime of promoting prison contraband (see, People v Casavilla, 178 AD2d 684, lv denied 79 NY2d 918).
Mikoll, J. P., Her cure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.